Cutting, J.
—- The bill of lading was executed by the master, on August 6, 1851, who on the same day indorsed thereon the sum of fifty-five dollars, as received of the plaintiffs’ agent “ on account of the within” (bill,) which sum on settlement, for some cause, was overlooked by the plaintiffs. And the defendant now contends, that the master was not authorized to receive it for him.
Without examining the law, as to how far a master is authorized to charge the owner of a vessel for supplies or funds procured during the voyage, concerning which the authorities cited by the defendant’s counsel are principally applicable, we think the evidence discloses sufficient authority in the master to charge the defendant. It appears, that 41 after the arrival of the brig at Bath, the account of freight was settled between the parties,” which was on August 30th, (1851); that in that account there settled, under dates of the 18th and 28th of the same month, are two items of credit, “By cash to Oapt. Small,” both amounting to the sum of §200; thus the defendant recognized the acts of the master in receiving payments in advance for the freight; and if he was authorized so to do twelve days before the final settlement, we think it may be reasonably inferred, that such authority extended to a period twelve days prior to the first item in the credit, which would carry it back to the date of the indorsement. And according to the agreement of the parties the defendant is to be defaulted.
Shepley, C. J., and Tenney, Rice and Appleton, J. J.,. concurred.